United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Belen, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Gordon Reiselt, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2416
Issued: August 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2008 appellant filed a timely appeal from a July 8, 2008 decision of the
Office of Workers’ Compensation Programs that affirmed the denial of her claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant had any disability beginning March 8, 2007 causally
related to her accepted right hand condition.
FACTUAL HISTORY
On January 30, 1997 appellant, then a 40-year-old rural mail carrier, filed an occupational
disease claim alleging that her repetitive work duties caused her to develop right carpal tunnel
syndrome. She stopped work on January 31, 1997 and worked intermittently thereafter. The
Office accepted the claim for tenosynovitis of the right hand.

Appellant was treated by Dr. Stephen U. Cohen, a Board-certified family practitioner,
who diagnosed tendinitis and strain of the short adductor muscles of the thenar musculature.
Dr. Cohen opined that her condition was work related and recommended conservative treatment.
Appellant sought treatment from Dr. Robert H. Wilson, a Board-certified orthopedic
surgeon, from August 12, 2004 to March 9, 2005. Dr. Wilson diagnosed right lateral and medial
epicondylitis and first dorsal interosseous chronic strain. He advised that appellant reached
maximum medical improvement on January 20, 2005. Dr. Wilson referred her for a functional
capacity evaluation which was performed on March 1, 2005. It revealed that appellant could
work at a medium level for eight hours per day subject to restrictions.1
On March 29, 2005 the employing establishment offered appellant a limited-duty position
from 8:30 a.m. to 5:00 p.m., which she accepted on May 3, 2005. The job duties included:
answering telephones, box or case mail within restrictions, deliver express mail as needed, assist
in performance growth management, maintain general delivery log and records, time cards and
time sheets for rural routes and other duties as assigned within restrictions including assisting in
bit section, labeling and recording. The physical requirements of the job were bending/stooping
intermittently for 1 hour per day, fine manipulation for 3 hours per day, lifting for .5 hours per
day up to 34 pounds to waist, pushing/pulling for .5 hours per day, reaching above the shoulders
for 1 hour per day, simple grasping for 6 hours per day, sitting for 8 hours per day, standing for
3 hours per day and walking for 4 hours per day. All job requirements were to be performed
intermittently.
Appellant submitted reports dated March 6 to August 17, 2006 from Dr. Wilson, who
diagnosed right thumb joint osteoarthritis. On August 17, 2006 she reported that her employer
was not honoring her work restrictions and he referenced the prior functional capacity
evaluation.
On July 31, 2006 the employing establishment offered appellant a modified rural carrier
position effective August 1, 2006. The duties of the position included casing the assigned route
for two to three hours, carrying the route for five to six hours and routine duties associated with
carrying and casing the assigned route. The physical requirements of the modified assignment
were performing the duties with a 24-pound lifting restriction. Appellant rejected the position
noting that the assignment did not conform with her restrictions.
Appellant submitted reports dated September 28, 2006 to January 17, 2007 from
Dr. Donald Vichick, a Board-certified orthopedic surgeon, who treated her for right thumb pain,
weakness and numbness. Dr. Vichick diagnosed postural degradation with shoulder imbalance
syndrome and associated neurogenic thoracic outlet syndrome on the right, extensor
tenomyalgia, moderate, chronic and recalcitrant and probable writer’s cramp of the right hand
with myalgia. He referred appellant for physical therapy and recommended continued modified
duty. On March 8, 2007 Dr. Vichick noted that her condition was unchanged and she could
1

The restrictions included occasionally lifting 34 pounds from floor to waist and 24 pounds from waist to eye
level, carrying 49 pounds two-handed, carrying 29 pounds with the right or left hand, pushing with 50 pounds of
force, pulling with 32 pounds of force, frequently standing, working with arms overhead, bending, stooping,
kneeling, squatting and crouching and could constantly sit.

2

continue working with restrictions. On March 22, 2007 Dr. Cohen diagnosed tenosynovitis of
the right hand and wrist and noted with a checkmark “yes” that her condition was caused or
aggravated by an employment activity. He advised that appellant was totally disabled from
July 9, 2004 to May 2005 and partially disabled since May 2005. Dr. Cohen noted that she could
resume full-time limited-duty work in May 2005 subject to restrictions.
Appellant submitted claims for total disability from March 8 to April 27, 2007. The
employing establishment submitted several time analysis forms, noting that she used leave or
was on leave without pay for all work beginning March 8, 2007. It contended that appellant
refused a job offer within her restrictions.2
In a letter dated April 20, 2007, the Office requested that appellant submit medical
evidence establishing her total disability for work beginning March 8, 2007.
In a decision dated May 9, 2007, the Office denied appellant’s claim for compensation as
of March 8, 2007, finding that the medical evidence was not sufficient to establish that she was
totally disabled due to her accepted work injury.
In a May 2, 2007 letter, appellant indicated that she did not stop work but rather her
employer sent her home after she refused a limited-duty job. She contended that it exceeded her
work restrictions. A March 7, 2007 email from an employing establishment compensation
specialist recommended that appellant be sent home based on her rejection of the job offer and
her ongoing refusal to perform the duties outlined in her job offer. On May 10, 2007 Dr. Vichick
noted that she reached maximum medical improvement in 2005 and returned to work pursuant to
restrictions under a functional capacity evaluation. He diagnosed persistent pain in the first
dorsal interosseous muscle of the right hand compatible with writer’s cramp and chronic
dysfunction of the right shoulder syndrome. Apart from some improvement with her right
shoulder, appellant’s overall condition was unchanged since 2005. Dr. Vichick advised that he
would not change the work restrictions provided by Dr. Wilson following the functional capacity
evaluation because of her history of pain and ongoing positive physical findings.
Appellant submitted a Form CA-7, claim for compensation, for total disability for the
period April 30 to May 25, 2007. In a letter dated June 11, 2007, the Office requested that she
submit medical evidence establishing total disability.
Appellant submitted physical therapy notes from September 28, 2006 to
January 12, 2007. In March 8, 2007 report, Dr. Vichick noted an essentially normal physical
examination. He diagnosed dysfunctional right shoulder syndrome with neurological thoracic
outlet syndrome improved pain with use of the right hand and left elbow pain. Dr. Vichick
recommended continued modified duty.
On July 10, 2007 appellant reiterated her contention that the employing establishment
sent her home on March 7, 2007 after she refused to sign a modified job offer. On

2

On April 20 and June 28, 2007 the Office issued letters to appellant finding that the job offer constituted suitable
work. However, it did not issue a decision terminating compensation due to a refusal of suitable work.

3

September 12, 2007 she noted that she accepted the July 31, 2006 job offer in protest because her
restrictions were not met.
In an October 26, 2007 decision, the Office denied appellant’s claim for wage-loss
compensation commencing March 8, 2007.
On April 25, 2008 appellant requested reconsideration and submitted return to work
forms from Dr. Vichick dated January 23 and May 22, 2008. Dr. Vichick noted that her
condition and diagnosis was unchanged and that she could work with restrictions. On
January 23, 2008 he reiterated that appellant reached maximum medical improvement in 2005
and returned to work pursuant to permanent restrictions set forth in the functional capacity
evaluation and there was no change in her diagnoses. On May 22, 2008 Dr. Vichick treated her
for trigger finger of the right hand. He diagnosed persistent work-related myalgia, first dorsal
interosseous, right hand unchanged and flexor tendinosis of the right ring and little fingers.
Dr. Vichick opined that the trigger finger condition was not work related but consistent with
idiopathic trigger fingers.
In a decision dated July 8, 2008, the Office denied modification of the October 26, 2007
decision.
LEGAL PRECEDENT
A claimant has the burden of proving by a preponderance of the evidence that he or she is
disabled for work as a result of an accepted employment injury and submit medical evidence for
each period of disability claimed.3 Whether a particular injury causes an employee to be
disabled for employment and the duration of that disability are medical issues.4 The issue of
whether a particular injury causes disability for work must be resolved by competent medical
evidence.5
The Board will not require the Office to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify his or her disability and
entitlement to compensation. For each period of disability claimed, the employee has the burden
of establishing that he or she was disabled for work as a result of the accepted employment
injury.6

3

See Fereidoon Kharabi, 52 ECAB 291 (2001).

4

Id.

5

See Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Sandra D. Pruitt, 57 ECAB 126 (2005).

4

ANALYSIS
The Office accepted appellant’s claim for tenosynovitis of the right hand. The Board
finds that the medical evidence is insufficient to establish that she was disabled as of March 8,
2007 due to her accepted condition.
Dr. Vichick diagnosed dysfunctional right shoulder syndrome, thoracic outlet syndrome,
pain with use of the right hand and left elbow pain. He recommended modified duty. In forms
dated March 1 and 8, 2007, Dr. Vichick advised that appellant’s condition was unchanged and
she could continue working with restrictions as set forth in the 2005 functional capacity
evaluation. On May 1, 2007 he again noted that she reached maximum medical improvement in
2005 and had returned to work pursuant to the March 1, 2005 work restrictions. Dr. Vichick
opined that appellant’s overall condition was unchanged since she was placed on maximum
medical improvement by Dr. Wilson in 2005. Although he noted that she had symptoms of right
hand pain, he did not specifically address whether she sustained employment-related disability
commencing March 8, 2007 causally related to her accepted condition. Rather, Dr. Vichick
found that appellant could work full time subject to the restrictions specified in March 2005.
Additionally, Dr. Vichick attributed appellant’s symptoms to dysfunctional right shoulder
syndrome, thoracic outlet syndrome and writer’s cramp, which the Office has not accepted as
causally related to her January 1997 work injury.7 Moreover, appellant has not established her
assertion that the job offer of July 31, 2006 was outside her work-related restrictions. Therefore,
the medical evidence is insufficient to meet her burden of proof.
In 2008 Dr. Vichick again noted that appellant was returned to work pursuant to the 2005
work restrictions. He continued the permanent restrictions as previously noted. Dr. Vichick
advised that appellant’s diagnoses was unchanged. His reports do not support disability due to
the accepted condition of tenosynovitis of the right hand causally related to her January 1997
employment injury. Rather, Dr. Vichick opined that appellant could continue to work full time
subject to the restrictions set forth in March 2005. These reports are insufficient to discharge her
burden of proof.
Appellant submitted an attending physician’s report from Dr. Cohen dated
March 22, 2007. Dr. Cohen diagnosed tenosynovitis of the right hand and wrist and noted that
her condition was caused or aggravated by her work. He noted that appellant was totally
disabled from July 9, 2004 to May 2005 and partially disabled as of May 2005. However,
Dr. Cohen failed to address her disability for work as of March 8, 2007. Rather, he noted that
appellant was capable of performing full-time duty work in May 2005. Therefore, this report is
insufficient to establish her claim.
Appellant submitted physical therapy notes from September 28, 2006 to January 2007.
The Board has held that therapists are not physicians and are not competent to render a medical

7

See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims that a condition not accepted or
approved by the Office was due to an employment injury, he or she bears the burden of proof to establish that the
condition is causally related to the employment injury).

5

opinion under the Federal Employees’ Compensation Act.8
insufficient to meet her burden of proof.

Therefore, these reports are

On appeal, appellant asserts that the July 31, 2006 job offer was not suitable as it was not
within her work restrictions. The Board notes that the Office did not issue a suitable work
determination. This issue is not presently before the Board.9 To the extent appellant stopped
work because she felt that performing the duties of the job would cause injury, the Board has
held that the possibility of a future injury does not form a basis for the payment of
compensation.10
Appellant also asserted by being sent her home on March 7, 2007, she sustained a
recurrence of disability beginning March 8, 2007. This argument is without merit. The record
indicates that the work requirements of the July 31, 2006 offer were consistent with the
restrictions set forth in the March 1, 2005 functional capacity evaluation. The medical evidence
does not support appellant’s contention that the limited-duty job exceeded her restrictions.11
Dr. Vichick noted multiple visits that her condition was unchanged since 2005 and he continued
her work restrictions. The reports of Drs. Wilson and Cohen also recommended that appellant
work full time within her restrictions. The physicians did not address how any particular duty in
the July 31, 2006 job offer was inconsistent with her work restrictions.
CONCLUSION
The Board finds that appellant has failed to establish that she was totally disabled as of
March 8, 2007 causally related to the employment injury of January 1997.

8

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under the Act); 5 U.S.C. § 8101(2) (this subsection defines
a ‘‘physician’’ as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic
practitioners within the scope of their practice as defined by State law).
9

See 20 C.F.R. § 501.2(c) (the Board only has jurisdiction over final decisions of the Office).

10

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009).

11

See Terry R. Hedman, 38 ECAB 222 (1986); see also 20 C.F.R. § 10.5(x) for the definition of a recurrence of
disability. The Board finds that there is no credible evidence which substantiates that appellant experienced a
change in the nature and extent of the light-duty requirements or was required to perform duties which exceeded her
medical restrictions.

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 8, 2008 and October 26, 2007 are affirmed.
Issued: August 5, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

